ROBB, Associate Justice.
Appeal from a decision of the Commissioner of-Patents, refusing to allow six of appellant’s claims for a patent, of which claim 2, here reproduced, is typical:
“2. In an internal combustion engine, a cylinder, an opening in the head of said cylinder, a water jacket in the head of said cylinder surrounding said opening, an insulating body set directly and snugly in said opening, means for clamping said body in said opening, compressible material of high heat conducting quality between said clamping means, said body and said cylinder head, and a spark gap electrode mounted in said body.”
The Examiner and the Examiners in Chief carefully considered, and in their opinions met, the arguments in appellant’s behalf. The Commissioner, after stating that the facts were clearly set forth in the decisions of the lower tribunals, said:
'“It is clear that if the porcelain shown in the Dayton patent with its washers, but omitting the metallic body portion A, were inserted in the Thomson patent in place of the plate 2, the structure of applicant would be provided. I am unable to see that this substitution would require invention.”
After consideration of the case, as presented by the record, arguments, and briefs, we are constrained to agree with the conclusion reached by the Patent Office, and, for the reasons stated in detail by the tribunals of that Office, we affirm the decision.
Affirmed.